United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60049
                          Summary Calendar


MARIA ROJAS-MARQUEZ, also known as Maria N. Belmontes,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A76 445 045
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Petitioner Maria Rojas-Marquez (Rojas) petitions this court

to review the January 3, 2006, order entered by the Department of

Justice reinstating her prior order of removal.    Rojas argues

that the reinstatement provisions of 8 U.S.C. § 1231(a)(5) are

impermissibly retroactive to aliens who were deported and

reentered the United States prior to the statute’s effective date

of April 1, 1997.

     This court has rejected Rojas’s argument in Ojeda-Terrazas

v. Ashcroft, 290 F.3d 292, 299-302 (5th Cir. 2002).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60049
                                -2-

Additionally, the United States Supreme Court held in Fernandez-

Vargas v. Gonzales, 126 S. Ct. 2422, 2425 (2006), that

§ 1231(a)(5) “applies tho those who entered before IIRIRA and

does not retroactively affect any right of, or impose any burden

on” the alien.   Rojas’s argument is without merit.

     Accordingly, her petition for review is DENIED.   Rojas’s

request that we reconsider our prior denial of her motion for a

stay of deportation is DENIED.